Citation Nr: 1513676	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for psoriasis and rosacea.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a fractured left elbow (radial head and olecranon process).

3.  Entitlement to service connection for partial paralysis of the left forearm.

4.  Entitlement to service connection for seborrheic dermatitis.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for irritable bowel syndrome.

7.  Entitlement to service connection for psoriatic arthritis of the right knee.

8.  Entitlement to service connection for psoriatic arthritis of the left knee.

9.  Entitlement to service connection for psoriatic arthritis of the left elbow.
10.  Entitlement to service connection for psoriatic arthritis of the left hand.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to August 1992 and from November 1995 to June 1996, to include a tour in Southwest Asia during the Persian Gulf War.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2013 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In his April 2013 Substantive Appeal (on VA Form 9), the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  He was notified that his hearing had been scheduled for April 11, 2014.  In a subsequent March 2014 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board also notes that the Veteran does not contend, and the record evidence does not indicate, that he is unable to work due to his service-connected disabilities.  Therefore, the Board finds that a total disability rating on the basis of individual unemployability due to the service-connected disability (TDIU) claim is not inferred.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Rosacea Claim

In a February 2013 rating decision, the RO granted service connection for psoriasis and rosacea, and assigned a noncompensable disability rating.  In an April 2013 statement, the Veteran submitted disagreed with the initial disability rating assigned.  To date, the RO has not issued a Statement of the Case (SOC) in response to the Veteran's April 2013 Notice of Disagreement (NOD).  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Remaining Claims

Initially, in a July 2011 statement, the Veteran reported that he had an upcoming left elbow appointment at his current prison facility.  The most recent records from the prison facility are dated prior to July 2011.  Upon remand, attempts to obtain these recent treatment records should be obtained and added to the claims file as they are pertinent to the appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Additionally, in an August 2007 VA 21-4142 Form, the Veteran reported private treatment for his service-connected left elbow at Texas Tech Health.  The RO contacted Texas Tech to obtain these records.  In January 2009, Texas Tech responded that they did not have any treatment records for the Veteran, but they suggested that VA contact their University Medical Center for the records and provided that address.  To date, no attempts by the RO to obtain the Veteran's treatment records from the University Medical Center have been made.  Upon remand, attempts to obtain these recent treatment records should be obtained and added to the claims file as they are pertinent to the appeal.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1).

Furthermore, the Veteran is currently incarcerated - and has been throughout the entire appeal period - at the Scotland Correctional Institution in Laurinburg, North Carolina.  To date, while the Veteran has been scheduled for VA examinations, he has never been afforded a VA examination for any of his claims on appeal.  The RO made attempts to contact the prison, but the RO did not make any attempts to arrange for transportation for the Veteran or for an examination at the confinement facility.  

The duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement because these individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  VA does not have the authority to require a correctional institution to release a veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See 38 U.S.C.A. § 5711 (West 2014).  Nevertheless, VA's duty to assist an incarcerated veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination worksheets; or, (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191. 

Additionally, the VA Adjudication Procedure Manual contains a provision for scheduling examinations of incarcerated Veterans.  The Manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or, (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d. 
Here, the Veteran has not been properly scheduled for VA examinations for the claims currently on appeal in accordance with the above procedure.  For the service connection claims, the Veteran asserts that these disorders are directly related to his active military service (to include his service in the Persian Gulf War) and/or related to his service-connected disabilities.  The evidence of record documents current lay and medical diagnoses, lay and medical in-service incurrences, and service-connected disabilities for the service connection claims on appeal.  Further, the Veteran, in his March 2010 NOD, argued that his service-connected left elbow disability is currently manifested by orthopedic and neurological manifestations, which mandates examinations to determine the current severity of his service-connected disability.  If examinations in accordance with the above law cannot be obtained, medical opinions for the claims on appeal are still necessary before these claims can be decided on the merits.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. 
§ 3.159 (2014).  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC concerning his claim of entitlement to an initial compensable disability rating for psoriasis and rosacea, including citations to all relevant laws and regulations pertinent to this claim.  Also advise him of the time limit in which he may file a substantive appeal (VA Form 9 or equivalent statement) to "perfect" an appeal to the Board concerning this additional claim.  38 C.F.R. § 20.302(b) (2014).  If, and only if, he perfects a timely appeal of this additional claim should the AOJ return this claim to the Board for further appellate consideration.
2.  Obtain any pertinent treatment records dated since July 2011 from the Scotland Correctional Institution in Laurinburg, North Carolina.  

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain any pertinent treatment records from the Texas Tech University Medical Center (address provided in the January 2009 response from Texas Tech).

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  After obtaining the above records, schedule the Veteran for a VA orthopedic and neurological examination to assess the current severity of his service-connected residuals of a fractured left elbow (radial head and olecranon process).  

The examiner is asked to state whether the Veteran's service-connected residuals of a fractured left elbow (radial head and olecranon process) is manifested by incomplete or complete paralysis of the nerve in the left elbow.  If incomplete paralysis exists, the examiner should state whether the paralysis is moderate or severe.

The examiner must determine whether the Veteran is right-handed or left-handed.

The examiner is asked to state whether the Veteran's left elbow is manifested by a joint fracture with marked cubitus varus or cubitus valgus deformity or with an ununited fracture of the head of the radius.

In reporting the results of range of motion testing of the left elbow, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

5.  After obtaining the above records, afford the Veteran a VA neurological examination regarding the etiology of his currently diagnosed left cubital tunnel syndrome and left elbow skin sensation disturbance.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.   

The VA examiner is requested to specifically address the following:

a) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed left forearm disorders are etiologically related to the Veteran's active military service?  In forming his medical opinion, the examiner is asked to consider the in-service documentation of a scar on his forearm on the September 1995 entry examination and the documentation pertaining to the left elbow (March 1984, April 1984, June 1984, and April 1989).

b) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed left forearm disorders are as likely as not (50 percent probability or greater) that the current left elbow disorder was caused by the Veteran's service-connected residuals of a fractured left elbow (radial head and olecranon process)?

c) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed left forearm disorders are as likely as not (50 percent probability or greater) that the current left elbow disorder was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected residuals of a fractured left elbow (radial head and olecranon process)?

6.  After obtaining the above records, afford the Veteran a VA examination regarding the etiology of his currently diagnosed seborrheic dermatitis of the face.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.   

The VA examiner is requested to specifically address the following:

Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed seborrheic dermatitis of the face is etiologically related to the Veteran's active military service, to include the Veteran's service in the Southwest Asia region during the Persian Gulf War?  In forming his medical opinion, the VA examiner is asked to consider the in-service documentation of atopic dermatitis (October 1986) and seborrheic dermatitis (April 1988 and January 1990).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

7.  After obtaining the above records, afford the Veteran a VA examination regarding the nature and etiology of his claimed low back disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) State whether the Veteran a low back disorder.

b) If so, state whether it is at least as likely as not (50 percent probability or greater) that the current low back disorder is etiologically related to the Veteran's active military service.  In forming his medical opinion, the VA examiner is asked to consider the in-service documentation of back pain (February 1989) and a back muscle pulled (May 1989).

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

8.  After obtaining the above records, afford the Veteran a VA examination regarding the nature and etiology of his claimed irritable bowel syndrome.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) State whether the Veteran has irritable bowel syndrome or a similar diagnosis.

b) If so, state whether it is at least as likely as not (50 percent probability or greater) that the current irritable bowel syndrome is etiologically related to the Veteran's active military service, to include the Veteran's service in the Southwest Asia region during the Persian Gulf War.  In forming his medical opinion, the VA examiner is asked to consider the in-service documentation of vomiting and diarrhea in April 1988.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  
Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

9.  After obtaining the above records, afford the Veteran a VA examination regarding the nature and etiology of his claimed psoriatic arthritis of the right knee and his currently diagnosed right knee tendinitis.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) State all current right knee diagnoses, to include right knee tendinitis and right knee psoriatic arthritis.

b) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current right knee disorder is etiologically related to the Veteran's active military service.  In forming his medical opinion, the examiner is asked to consider the in-service documentation of psoriasis (January 1990 diagnosis, November 1990 Report of Medical History, and December 1990 routine examination).

c) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current right knee disorder was caused by the Veteran's service-connected psoriasis and rosacea.

d) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current right knee disorder was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected psoriasis and rosacea.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

10.  After obtaining the above records, afford the Veteran a VA examination regarding the nature and etiology of his claimed psoriatic arthritis of the left knee, left elbow and left hand.  The VA examiner should thoroughly review the Veteran's VA claims file, and note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

a) State all current left knee, left elbow and left hand diagnoses.

b) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that any current left knee, left elbow or left hand disorder is etiologically related to the Veteran's active military service.  In forming his medical opinion, the examiner is asked to consider the in-service documentation of psoriasis (January 1990 diagnosis, November 1990 Report of Medical History, and December 1990 routine examination).

c) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current left knee, left elbow and left hand disorder was caused by the Veteran's service-connected psoriasis and rosacea.

d) For each current diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the current left knee, left elbow and left hand disorder was aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected psoriasis and rosacea.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided. 

The Veteran is currently incarcerated at the Scotland Correctional Institution in Laurinburg, North Carolina.  Thus, the AOJ should take all necessary actions to: (1) arrange transportation of the Veteran to a VA facility for examination; or, (2) contact the correctional facility and have their medical personnel conduct an examination according to VA examination work sheets; or, (3) send a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, supra.  Follow the procedures set out in M21-1MR, Part III.iv.3.A.11.d, including conferring with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel or examining the Veteran at the prison by VHA medical personnel, a prison medical provider at VA expense, or a fee-basis provider contracted by VHA.  Document all attempts to schedule the Veteran for his examinations in the claim file and include negative responses.  If examinations cannot be obtained, send the claims file to a VA examiner for the requested  medical opinions.

11.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran a Supplemental SOC (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




